                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 JOSHUA BRADLEY,                                    )   CASE NO. 1:19-CV-161
                                                    )
                Plaintiff,                          )
                                                    )   JUDGE DAN AARON POLSTER
        v.                                          )
                                                    )
 CITY OF SOLON, et al.,                             )   OPINION & ORDER
                                                    )
                Defendants.                         )


       Before the Court are three motions: Defendants City of Solon and Nicole Tancredi’s

Motion to Dismiss, Doc #: 7, Plaintiff Joshua Bradley’s Motion for Case Management

Conference and Request for Track Recommendation, Doc #: 14, and Defendants’ Motion to

Strike Plaintiff’s Rebuttal, Doc #: 15. For the reasons that follow, Defendants’ Motion to

Dismiss is GRANTED. Plaintiff’s Motion is DENIED AS MOOT and Defendants’ Motion to

Strike is GRANTED.

I.     Background

       During the late hours on November 3, 2018, the Highland Heights Police Department

(“HHPD”) received a call from the East Cleveland Police Department (“ECPD”) that Plaintiff

Joshua Bradley had been arrested pursuant to an HHPD warrant for failing to appear on traffic-

related charges. McCallister Rep.; Doc #: 9-1 at 7. HHPD Officers Cox and Setlock responded

to Monticello and Green Roads to meet ECPD and take Bradley into HHPD custody. Setlock

Rep.; Doc #: 9-1 at 5. When the HHPD Officers arrived, ECPD Officer Foti removed Bradley

from the rear of his cruiser and advised the HHPD Officers that Bradley had been uncooperative.

Id. While being patted down and re-hand-cuffed, Bradley cooperated with HHPD and followed



                                                1
the Officers’ commands. Id. As Officer Setlock was hand-cuffing Bradley and placing him into

the HHPD’s cruiser, Officer Setlock noticed that Bradley was wearing a medical wristband.

Officer Setlock asked ECPD Officer Foti what happened. Id. Officer Foti stated that Bradley

was homeless and had been in his car with a laptop. Id. Bradley was allegedly approached by

two men who may have stolen his laptop. Id. ECPD was called to the scene and eventually took

Bradley to UH to psychiatric evaluation. Id. Bradley was released from UH after 10-15 minutes

and returned to the area where the two men allegedly stole his laptop. Id. ECPD was again

called to the scene after reports of Bradley chasing the two men in his car. Id. When ECPD

arrived, the Officers allegedly wrestled with Bradley and Officer Foti stunned Bradley twice with

his taser. Id.

        HHPD Officer Setlock notified HHPD Officer McCallister of the situation and asked

Officer McCallister to meet him at HHPD jail with Bradley. Id. While in route, Officer Setlock

asked Bradley what had happened with the ECPD Officers. Id. Bradley stated that he was sore

and had been wrestled to the ground by 5-6 ECPD Officers. Id. The ECPD Officers put him in a

choke hold and tasered him twice. Id. At HHPD jail, photos were taken of Bradley to document

his condition. Id. Bradley had visible bruising, scrapes, and red welts consistent with wrestling

on the ground. Id. After documenting his injuries, Officer McCallister contacted HHEMS and

had Bradley transported to UH for treatment and diagnosis. McCallister Rep.; Doc #: 9-1 at 7.

Officer McCallister then called ECPD to ask about the incident. Id. ECPD advised Officer

McCallister that they were not filing charges against Bradley for resisting arrest. Id. A short

time later, Officer McCallister asked Officer Setlock to call ECPD to get copies of ECPD’s

reports of the incident and the names of the ECPD Officers involved. Id. Officer Setlock

followed up with ECPD and ECPD Officer Stephenson advised Officer Setlock that ECPD had



                                                 2
no reports from their contact with Bradley that night and did not plan to make any reports or file

charges against Bradley for resisting arrest. Setlock Rep.; Doc #: 9-1 at 5. Officer Stephenson

stated that he and the three other ECPD Officers—Officers Welms, Foti, and Woodside—who

engaged with Bradley were wearing body cameras but that the audio may be “questionable.” Id.

Officer Stephenson confirmed that the ECPD Officers used force when arresting Bradley. Id.

       The ECPD Officers did not report having Bradley evaluated for injuries or medical

treatment after the altercation. McCallister Rep.; Doc #: 9-1 at 7. Further, ECPD did not advise

HHPD of any potential medical or mental health issues when ECPD called HHPD to confirm the

warrant. Id. In Officer McCallister’s words:

       Bradley was turned over to HHPD in a suspected mental health crisis after being
       forcefully dealt with by the East Cleveland Police Department and not having
       been offered medical treatment or criminally charged for an offense after what
       seemingly would be a substantial amount of force.

Id. (emphasis added). Officer McCallister noted several concerns in his incident report including

that “HHPD was not contacted until after the second dealing that involved a substantial use of

force . . . [w]hy was this amount of force used when the warrant wasn’t even confirmed?” Id.

Officer McCallister added: “[t]he other issue with this use of force is that no criminal charges

were filed against Bradley for his resisting arrest.” Id.

       When HHPD took Bradley to UH for diagnosis and medical treatment, he was diagnosed

with a rib contusion and given a prescription for pain medication. Compl. ¶ 9. HHPD then

transferred him to the City of Solon’s jail at 8:30 a.m. on November 4, 2018. Id. at ¶ 10. HHPD

notified Solon Police Department Officer Rose of Bradley’s serious injuries. Id. at ¶ 11.

Bradley was in serious pain when he arrived at the Solon jail and requested to be taken back to

the emergency room. Id. at ¶ 12-13. SPD Officers told Bradley to take his medication first

before they would consider taking him back to the emergency room but his prescription for pain

                                                  3
medication had not yet been filled. Id. at ¶¶ 13-14. Instead, the SPD Officers gave Bradley

Ibuprofen at around 9:00 a.m. Id. at ¶ 15. Over the next four hours, Bradley continued to beg to

be taken to the emergency room and did not received his prescription medication until 1:00 p.m.

Id. at ¶¶ 16-17. He experienced significant pain in his ribs, wrist, and throat—so much so that he

was unable to eat when offered meals. Id. at ¶¶ 18-19. During this time, SPD Officer Nicole

Tancredi told Bradley that he could not go back to the emergency room because she personally

did not believe that he was injured. Id. at ¶ 20. Bradley asked Tancredi for a medical request

complaint form but was told there were no extra copies and instead was given a grievance

complaint form. Id. at ¶¶ 26-27. Bradley was released at 5:00 p.m. that same day, November 4,

2018, and was diagnosed with several physical ailments related to the altercation with ECPD

upon his release from the jail. Id. at ¶¶ 28-31.

       Bradley filed this action on January 22, 2019 against the City of Solon and Officer

Tancredi. See Compl.; Doc #: 1. Bradley asserts three 42 U.S.C. §1983 claims against the City

and Officer Tancredit along with two tort claims and one claim for civil liability for criminal acts

under O.R.C. § 2307.60(A)(1). The City and Officer Tancredi filed a Motion to Dismiss on

April 1, 2019. Doc #: 7. Bradley filed his Opposition brief on April 12, 2019. Doc #: 9.

Defendants filed their Reply brief on April 26, 2019. Doc #: 11. Bradley filed a Sur-Reply and

Motion for Case Management Conference and Request for Track Recommendation on April 29,

2019. Doc #: 13, 14. Defendants filed a Motion to Strike Bradley’s Sur-Reply on April 30,

2019. Doc #: 15.

II.    Standard of Review

       In reviewing a motion to dismiss for failure to state a claim, a district court must accept

as true all well-pleaded allegations and draw all reasonable inferences in favor of the non-



                                                   4
moving party. Handy-Clay v. City of Memphis, Tenn., 695 F.3d 531, 538 (6th Cir. 2012). Under

the Federal Rules of Civil Procedure, a pleading must contain a “short and plain statement of the

claim showing the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). However, to survive a

motion to dismiss, a complaint must include “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007). The plausibility

standard “asks for more than a sheer possibility that a Defendant has acted unlawfully.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Complaints alleging “naked assertion[s]” devoid of “further

factual enhancement” will not survive a motion to dismiss. Twombly, 550 U.S. at 557. In

addition, simply reciting the elements of a cause of action or legal conclusions will not suffice.

Iqbal, 556 U.S. at 678.

III.   Analysis

       A.      42 U.S.C. § 1983 Claims

               1.      Officer Tancredi

       Bradley alleges that Officer Tancredi was deliberately indifferent to his need for medical

treatment in violation of his Fourteenth Amendment rights. Compl. ¶¶ 39-44. The Eighth

Amendment forbids prison officials from acting with deliberate indifference toward an inmate’s

serious medical needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Pretrial detainees are

analogously protected under the Due Process Clause of the Fourteenth Amendment. Bell v.

Wolfish, 441 U.S. 520, 545 (1979). A pre-trial detainee may allege a cognizable claim for

deliberate indifference to medical care when an official intentionally denies or delays access to

medical care for a serious medical need. Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th

Cir. 2004). Thus, in order for a plaintiff to properly plead a deliberate indifference claim, he

must allege that: (1) he suffered from a “sufficiently serious” medical need; and (2) the



                                                 5
defendant perceived facts from which to draw an inference that a substantial risk of harm existed,

that the defendant drew the inference, and that the defendant then disregarded the risk.

       A serious medical need is “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the necessity

for a doctor’s attention.” Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008). Inherent in this

standard for determining whether a medical need is “serious” is that the medical need has not yet

been treated or brought to a doctor’s attention. In this case, Bradley did not have a serious

medical need that mandated treatment or a doctor’s attention because he had already been

admitted to the emergency room, treated by a doctor, and given a prescription for pain

medication that same day. He was discharged from the emergency room around 8:30 a.m. on

November 4, 2018. Bradley asked to be returned to the emergency room because of pain at 9:00

a.m., before Officer Tancredi was able to fill and administer to Bradley his prescribed

medication. Bradley does not allege that he suffered further injuries between being discharged

from the hospital and arriving at the Solon jail. Thus, Bradley’s injuries had already been

examined and treated by a doctor that same day.

       Officer Tancredi did not give Bradley his prescribed pain medication until 1:00 p.m.,

over four hours after he had been discharged from the hospital. But even if Officer Tancredi had

been able to obtain the medication earlier than 1:00 p.m., which Bradley does not allege she was

able to do, the mere existence of delay in receiving treatment is insufficient to allege a claim of

deliberate indifference. Santiago v. Ringle, 734 F.3d 585, 593 (6th Cir. 2013). Bradley does not

allege that he suffered further injuries because of this delay in receiving his pain medication.

Accordingly, Bradley has not sufficiently pleaded facts to state a claim for a §1983 due process

violation.



                                                  6
               2.      The City

       Bradley also asserts a Fourteenth Amendment claim against the City of Solon based on

the City’s alleged failure to adequately train and supervise its officers. To succeed on such a

claim, Bradley must allege that his constitutional rights were violated, and a municipal policy or

custom was the moving force behind the violation. Powers v. Hamilton Cty. Pub. Def. Comm’n,

501 F.3d 592, 607 (6th Cir. 2007) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691

(1978)). Bradley has not adequately pleaded a § 1983 claim for municipality liability because he

has not met the threshold element of adequately pleading that his constitutional rights were

violated.

               3.      Eighth Amendment

       Bradley also claims that Officer Tancredi was deliberately indifferent to his medical

needs in violation of the Eighth Amendment. The Eighth Amendment’s protections do not apply

to pre-trial detainees like Bradley. See City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244

(1983) (holding that the Eighth Amendment proscription of cruel and unusual punishment does

not apply to pre-trial detainees). Thus, Bradley cannot make a § 1983 claim pursuant to the

Eighth Amendment. However, the due process protections afforded to a pretrial detainee are

analogous to those afforded to inmates under the Eighth Amendment. Blackmore v. Kalamazoo

Cnty., 390 F.3d 890, 895 (6th Cir. 2004). Bradley has already made a claim pursuant to the

Fourteenth Amendment’s due process clause and the Court found that Bradley’s § 1983 claim

pursuant to the Fourteenth Amendment was not adequately pleaded.

       B.      O.R.C. § 2307.60(A)(1) Claim

       Bradley next makes a claim against Officer Tancredi for civil liability for criminal acts

under Ohio Revised Code § 2307.60(A)(1). Bradley alleges that Officer Tancredi violated Ohio



                                                 7
Revised Code § 2921.45(A) for interfering with his civil rights and should therefore be civilly

liable pursuant to § 2307.60(A)(1). Officer Tancredi argues that § 2307.60(A)(1) requires a

criminal conviction as a condition precedent to civil liability. However, the Court need not

address this issue because Bradley has not sufficiently pleaded facts that would state a claim for

a civil rights violation.

        C.      State Tort Law Claims

        Lastly, Bradley alleges two state law tort claims against Officer Tancredi for intentional

infliction of emotional distress and for negligent infliction of emotional distress. Bradley’s state

law tort claims must be analyzed under Chapter 2744 of the Ohio Revised Code because Officer

Tancredi is an employee of a political subdivision—the City of Solon. See O.R.C. § 2744.01(B).

Officers, like Officer Tancredi, enjoy immunity from tort claims that arise in connection with

their official police duties unless immunity is abrogated by one of the exceptions in

O.R.C. § 2744.02(B). Bradley does not allege that any of these exceptions apply nor after

careful review does the Court find that an exception applies. Thus, Officer Tancredi is immune

from liability regarding Bradley’s state tort law claims. Accordingly, these claims must be

dismissed.

        D.      Motion to Strike

        Bradley filed a Sur-Reply on April 29, 2019, without first obtaining leave of Court. In

his Sur-Reply, he repeats the arguments made in his Opposition brief. Doc #: 13. Defendants

filed a Motion to Strike Bradley’s Sur-Reply on April 30, 2019. Doc #: 15. Neither Local Rule

7.1 nor the Federal Rules of Civil Procedure authorize a non-moving party to file a sur-reply

without leave. The Court recognizes that as a pro se litigant, Bradley is entitled to some leniency

with regard to his pleadings; however, it is well-settled that pro se litigants are obligated to



                                                  8
follow federal and local rules of procedure. See Greer v. Home Realty Co. of Memphis Inc.,

2010 WL 6512339 at *2 (W.D. Tenn. Jul. 12, 2010). Because Bradley has not sought permission

from the Court to file his Sur-Reply and his Sur-Reply contains no new arguments that were not

previously included in his Opposition brief, the Court will grant Defendants’ Motion to Strike.

IV.    Conclusion

       Accordingly, Defendants’ Motion to Dismiss, Doc #: 7, is GRANTED. Plaintiff’s

Motion for Case Management Conference, Doc #: 14, is DENIED AS MOOT and Defendants’

Motion to Strike Plaintiff’s Sur-Reply, Doc #: 15, is GRANTED. Because Bradley is a pro se

litigant, the Court feel it is appropriate to point out that the HHPD officers’ reports cited above

raise questions about ECPD’s use of force against Bradley. Bradley may wish to consult an

attorney.

       IT IS SO ORDERED.
                                                      /s/Dan Aaron Polster May 13, 2019
                                                      DAN AARON POLSTER
                                                      UNITED STATES DISTRICT COURT




                                                  9
